Case 9:19-cv-81060-XXXX Document 1 Entered on FLSD Docket 07/24/2019 Page 1 of 22



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  PALM BEACH DIVISION


  TRACEY SUTTON, an individual,

                 Plaintiff,

  vs.
                                                 CASE NO.
  AVIS BUDGET GROUP, INC. a
  Foreign for Profit Corporation ,
  AVIS BUDGET CAR RENTAL, LLC.
  A foreign Limited Liability Company

              Defendant.
  _________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, Tracey Sutton by and through undersigned counsel, files this Complaint and
  Demand for Jury Trial against Defendant, Avis Budget Group, Inc., a Foreign for Profit
  Corporation (“AB Group”), and Avis Budget Car Rental, LLC., a foreign Limited Liability
  Company, collectively (“AB Rental” together with AB Group, the “Defendants”) and states:

                                 PRELIMINARY STATEMENT

         1.        This is a claim by Plaintiff TRACEY SUTTON against her former employers,

  AB Group and AB Rental for violations of the Family Medical Leave Act (“FMLA”), 29 U.S.C.

  § 2601 et seq., Section 510 of the Employee Retirement Income Security Act (“ERISA”), 29

  U.S.C. § 1001, et seq., and the Florida Civil Rights Act (“FCRA”), Fla. Stat. § 760 et. seq.

         2.      In enacting the Family Medical Leave Act, as amended, 29 U.S.C. § 2601, et seq.

  (“the FMLA”), Congress wished to remedy its finding that employees with serious health

  conditions have “inadequate job security” when they have to leave work for temporary periods.

  See 29 U.S.C. § 2601(a)(4). The FMLA provides eligible employees, like Sutton with unpaid,

  job-protected leave in the event they are suffering from a serious medical condition. 26 U.S.C. §

                                                  1
Case 9:19-cv-81060-XXXX Document 1 Entered on FLSD Docket 07/24/2019 Page 2 of 22



  2612(a)(1). An employee that takes FMLA protected leave is entitled to return to the same

  position after coming back to work. 29 U.S.C. § 2614(a)(1). Further, the FMLA makes it

  unlawful for an employer to interfere with, restrain, or deny the exercise of or the attempt to

  exercise, any right provided under the FMLA. 29 U.S.C § 2615(a)(1). Likewise, it is unlawful

  for an employer to discharge or discriminate against any individual for opposing any practice

  made unlawful under the FMLA. 29 U.S.C. § 2615(a)(2).

         3.      The Americans with Disabilities Act, 42 U.S.C. § 12101, et. seq., as amended (the

  “ADAAA”), is also a remedial statute aimed at combating Congress’s findings that

  discrimination against individuals with physical or mental disabilities persist in critical areas like

  employment, and our nation’s goals with respect to individuals with disabilities is to assure

  equality of opportunity and participation. 42 U.S.C. § 12101(a)(1)-(8). The ADAAA is meant to

  protect qualified employees, like Sutton, from discrimination, harassment and retaliation in the

  workplace on account of a real or perceived mental or physical disability, or for asking for a

  reasonable accommodation related to the disability. 42 U.S.C. § 12112. The Florida Civil

  Rights Act, Fla. Stat. 760 et. seq. also protects against discrimination, harassment and retaliation

  in the workplace on account of real or perceived mental or physical handicap.

         4.      The Employee Retirement Income Security Act (“ERISA”) was passed in 1974.

  In passing the Act, Congress found that the “continued well-being and security of millions of

  employees and their dependents” depends directly on ensuring safeguards with respect to

  employee benefit plans. 29 U.S.C. § 1001(a).          Congress also found it to be “desirable in the

  interests of employees and their beneficiaries, for the protection of the revenue of the United

  States, and to provide for the free flow of commerce, that minimum standards be provided

  assuring the equitable character” of employee benefit plans under ERISA. Id.

         5.        ERISA was enacted “to protect interstate commerce and the interests of

                                                    2
Case 9:19-cv-81060-XXXX Document 1 Entered on FLSD Docket 07/24/2019 Page 3 of 22



  participants in employee benefit plans and their beneficiaries . . . establishing standards of

  conduct, responsibility, and obligation for fiduciaries of employee benefit plans, and by

  providing for appropriate remedies, sanctions, and ready access to the Federal courts.” 29 U.S.C.

  § 1001(b). Section 510 of ERISA makes it unlawful “for any person to discharge, fine, suspend,

  expel, discipline, or discriminate against a participant or beneficiary for exercising any right to

  which he is entitled under the provisions of an employee benefit plan.” 29 U.S.C. § 1140.

         6.      Plaintiff, Tracey Sutton, suffers from a disability/handicap that is also a chronic

  health condition entitling her to benefits under the FMLA, and protection from discrimination

  under the FCRA. Ms. Sutton made Defendants aware of her condition, her treatment plan, and

  her need for leave. Ms. Sutton required surgery related to one of her disabilities and informed her

  supervisors, HR and third party administrators of her need for leave. She was initially approved

  for FMLA leave beginning on or about May 11, 2017, and began her leave on or about that date.

  At the time she had 12 full weeks of FMLA leave available to her allowing her to take up to and

  including August 3, 2017 as continuous leave. While Ms. Sutton had 12 weeks available to her,

  she only initially requested 3 or 4 weeks of leave. Prior to the end of her leave, she contacted the

  company to let them know that she had been authorized by her physician to return to work with

  restrictions. The Defendants failed to engage in the deliberative process and only offered a

  single form of accommodation, which Ms. Sutton was unable to use. Ms. Sutton requested

  additional accommodations and was told by HR that they would need to run it by legal first and

  get back with Ms. Sutton. In the meantime, Ms. Sutton remained on leave., and her schedules

  reflected that she was on a continuous leave through entire month of July. In July, Ms. Sutton

  advised the company that she would be returning from leave on August 3, 2017, and again had

  doctor’s restrictions. She was again advised that Defendants were discussing her return to work

  restrictions. Approximately one or two weeks later, Ms. Sutton received notice that her position

                                                   3
Case 9:19-cv-81060-XXXX Document 1 Entered on FLSD Docket 07/24/2019 Page 4 of 22



  was terminated effective July 24, 2017, and that the company was treating her failure to return as

  a voluntary resignation. Ms. Sutton had FMLA leave available to her and was not scheduled to

  return until August 3, 2017. The state reason for Ms. Sutton’s termination was manufactured

  after she disclosed her need for surgery and leave as a means of discriminating and retaliating

  against Ms. Sutton and/or interfering with her rights under the FMLA, Section 510 of ERISA

  and the FCRA.

             7.    Accordingly, Ms. Sutton seeks all available relief in law and equity, including but

  not limited to: (i) a declaration from this Court that Defendants’ actions were unlawful; (ii) back

  pay and front pay (where reinstatement is not feasible); (iii) medical expenses; (iv) compensatory

  damages in whatever amount she is found to be entitled; (v) liquidated damages in whatever

  amount she is found to be entitled; (vi) an award of interest, costs and reasonable attorney’s fees

  and expert witness fees; (vii) punitive damages; (viii) equitable relief; (ix) declaratory relief; (x)

  pre-judgment and post-judgment interest (where allowable); and (xi) a jury trial on all issues so

  triable.

                                     JURISDICTION AND VENUE

             8.    This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337, and the

  FMLA and ERISA, and has authority to grant declaratory relief under the FMLA and pursuant to

  28 U.S.C. § 2201 et seq.

             9.    Venue is proper in this judicial district under 28 U.S.C. §1391 because

  Defendants do business in this judicial district, and the majority of the acts complained of took

  place in this judicial district.

                                               PARTIES

             10.   At all times material hereto, Ms. Sutton was a resident of Palm Beach County,

  Florida.

                                                    4
Case 9:19-cv-81060-XXXX Document 1 Entered on FLSD Docket 07/24/2019 Page 5 of 22



         11.        At all times material to this action, Avis Budget Group, Inc., was a continues to

  be a Foreign for Profit Corporation, doing business in Palm Beach County, Florida, and has

  continuously had at least 50 employees.

         12.        At all times material to this action, Avis Budget Car Rental, LLC, was, and

  continues to be, a Florida Limited Liability Company, doing business in Palm Beach County,

  Florida and has continuously had at least 50 employees.

         13.        At all times material to this action, Defendants operated within Palm Beach

  County, specifically the Avis Car Rental, located at 2500 Turnage Blvd., West Palm Beach,

  Florida 33406.

         14.        At all times material to this action, Defendants operated within Palm Beach

  County, specifically the Budget Rent a Car located at 2005 Belvedere Road, West Palm Beach,

  Florida 33406.

         15.        At all times material to this action, Defendants were “engaged in commerce”

  within the meaning of §6 and §7 of the FLSA.

         16.        The FMLA defines the term “employer” to broadly include “any person acting

  directly or indirectly in the interest of an employer in relation to any employee”. 29 U.S.C.

  2611(4)(ii)(I).

         17.        Defendants are employers as defined under the FLMA.

         18.        “To be ‘employed’ includes when an employer ‘suffer[s] or permit[s] [the

  employee] to work.’” See Freeman v. Key Largo Volunteer Fire & Rescue Dept., Inc., 494 Fed.

  Appx. 940, 942 (11th Cir. 2012) cert. denied, 134 S.Ct. 62 (U.S. 2013).

         19.        From in or around 2008 to her termination on or about July 24, 2017, Plaintiff

  was employed as an Operation Manager employee, working at Defendants’ two separate

  locations in West Palm Beach: Avis Car Rental at 2500 Turnage Blvd., West Palm Beach,

                                                    5
Case 9:19-cv-81060-XXXX Document 1 Entered on FLSD Docket 07/24/2019 Page 6 of 22



  Florida 33406 and Budget Rent a Car located at 2005 Belvedere Road, West Palm Beach,

  Florida 33406.

          20.      Defendants employed Plaintiff as an Operations Manager employee.

          21.      Defendants jointly employed Plaintiff.

          22.      Defendants are employers under the FMLA because they were engaged in

  commerce or in an industry affecting commerce and employed 50 or more employees for each

  working day during each of 20 or more calendar workweeks in the current or preceding calendar

  year.

          23.      At all times relevant hereto, Plaintiff worked at a location where Defendants,

  employed 50 or more employees.

          24.      At all times relevant hereto, Defendants is an employer as defined by 29 U.S.C.

  2611(4).

          25.      At all times material to this action Defendants directly or indirectly, jointly or

  severally, controlled and directed the day to day employment of Plaintiff, including: (i)

  timekeeping; (ii) payroll; (iii) disciplinary actions; (iv) employment policies and procedures; (v)

  scheduling and hours; (vi) terms of compensation; and (vii) working conditions.

          26.      At all times relevant hereto, Plaintiff was an employee entitled to leave under the

  FMLA, based on the fact that he was employed by the employer(s) for at least 12 months and

  worked at least 1,250 hours during the relevant 12-month period prior to her seeking to exercise

  her rights to FMLA leave.

          27.      At all times material hereto, Plaintiff has a handicap as defined by Fla. Stat. 760

  et. seq., that substantially limits one or more major life activities including major body functions.

  Specifically, Plaintiff suffers from chronic plantar fasciitis, an inflammation of the tissue that

  connects the heel bone to the toes, causing sharp pain, swelling and tenderness, and that required

                                                    6
Case 9:19-cv-81060-XXXX Document 1 Entered on FLSD Docket 07/24/2019 Page 7 of 22



  surgical correction. The handicap/disability causes her to be substantially limited in major life

  activities, including but not limited to walking and/or standing for prolonged periods of time, as

  well as normal circulatory and urologic function of her body. Plaintiff advised her employer that

  due to the level of the pain, surgery was imminent and necessary. Despite surgical intervention,

  Plantiff’s chronic plantar fasciitis has not fully resolved.

             28.   At all times relevant, Defendants have continuously been employers engaged in

  an industry affecting commerce within the meaning of Section 701(b),(g) and (h), as well as

  within the meaning of the ADA, 42 U.S.C. § 12111(5)..

             29.   Plaintiff is covered by the FCRA because she is an individual who:

                   a. Has a physical impairment that substantially limits one or more major life

                      activities or bodily functions;

                   b. Has a record of physical impairment that substantially limits one or more

                      major life activities or bodily functions; and/or

                   c. Was regarded as having a physical impairment that substantially limits one or

                      more major life activities or bodily functions.

             30.   At all times relevant, Defendants were “employers” as defined by Fla. Stat. 760,

  et. seq.



                                    CONDITIONS PRECEDENT

             31.   On January 30, 2018, Plaintiff filed a charge of discrimination and retaliation with

  the Equal Employment Opportunity Commission, which was dual filed with the Florida

  Commission on Human Rights.

             32.    Ms. Sutton has exhausted her administrative remedies available to her with

  respect to her state law claims, and her federal claims are still under investigation by the EEOC.

                                                        7
Case 9:19-cv-81060-XXXX Document 1 Entered on FLSD Docket 07/24/2019 Page 8 of 22



         33.       Plaintiff files her complaint within the applicable statute of limitations.

         34.       Jurisdiction over this claim is appropriate pursuant to Fla. Stat. Chap. 760

  (FCRA), because more than 180 days passed since the filing of the charge, prior to the FCHR

  making a determination, and the Court has supplemental jurisdiction over Plaintiff’s pendant

  state court claims as they arise out of the same facts as circumstances as the federal claims.

         35.       All conditions precedent to this action have been satisfied and/or waived.

                                    GENERAL ALLEGATIONS

         36.       At all times relevant to this action, Defendants failed to comply with 29 U.S.C.

  § 2601, et seq, and the FCRA, because Plaintiff validly exercised her rights pursuant to the

  FMLA/FCRA and Defendants: (i) interfered with Plaintiff’s right to take FMLA leave; (ii) failed

  to provide Plaintiff with notice of her rights under the FMLA; (iii) discriminated against Plaintiff

  for taking FMLA leave; and (iv) retaliated against Plaintiff because she would need leave and

  actually took leave.

         37.     At all times relevant to this action, Defendants failed to comply with the FCRA

  because Plaintiff disclosed the nature and extent of her disabilities, and as a result, Defendants

  discriminated and retaliated against Plaintiff because of her real or perceived disabilities.

         38.     At all times relevant to this action, Plaintiff disclosed her need to use medical

  benefits provided by the Defendants’ health and wellness medical benefits policies, and was

  subsequently discriminated and retaliated against because of her need to use such benefits and

  actual use of such benefits.

         39.     Defendants operate a leading global provider of mobility solutions, operating

  three of the most recognized brands in the industry through Avis, Budget and Zipcar.

  http://avisbudgetgroup.com/about. The Defendants brands operate out of more than 11,000

  locations in approximately 180 countries, with approximately 30,000 employees globally.

                                                    8
Case 9:19-cv-81060-XXXX Document 1 Entered on FLSD Docket 07/24/2019 Page 9 of 22



          40.     Ms. Sutton was hired as an Operation Manager employee with Defendants in or

  around March 2008.

          41.     Ms. Sutton continued to work as an Operation Manager until her termination on

  or about July 24, 2017.

          42.     During her employment with Defendants, Ms. Sutton was diagnosed with Chronic

  Plantar Fasciitis.

          43.     Ms. Sutton requested and was granted FMLA leave starting on or about May 11,

  2017 to undergo foot surgery.

          44.     Prior to the end of her FMLA leave, Ms. Sutton presented a doctor’s note

  allowing her to return to work starting June 19, 2017 with restriction.

          45.     Defendants agreed and added Ms. Sutton on the schedule staring June 21, 2017.

          46.     On June 20, 2017, Ms. Sutton received a call from City Manager, Mike

  O'Laughlin, and was told not to come in on June 21, because Ms. Sutton had restrictions and the

  Defendants did know how they were going to accommodate Ms. Sutton.

          47.     On or about June 23, 2017, Ms. Sutton received a call from HR supervisor,

  Tiffany Gates telling her she spoke with “legal” and they were providing her a knee scooter as an

  accommodation.

          48.     Ms. Sutton discussed her position and the many obstacles that would face her if

  she were required to use a knee scooter out in the massive parking lots at both locations. She

  requested to remain indoors at the counter to be the Operations Manager focused on

  administrative and reporting work.

          49.     She further discussed her need for follow up doctor’s appointments and continued

  physical therapy.



                                                   9
Case 9:19-cv-81060-XXXX Document 1 Entered on FLSD Docket 07/24/2019 Page 10 of 22



          50.     Defendants were aware that Plaintiff would use her medical benefits in

   connection with any medical appointments, physical therapy, or follow up surgery.

          51.     Tiffany stated that she would discuss with legal and get back to her.

          52.     On or around June 28, 2017. Ms. Sutton went back to the doctor, and the doctor

   exhausted the FMLA through August 3, 2017.

          53.     Ms. Sutton advised Defendants of her FMLA extension.

          54.     Subsequently, Ms. Sutton received an email from the scheduling manager, Ms.

   Lakeisha Ramsey, listing her as being on FMLA leave through the end of the month of July.

          55.     While still on FMLA protected leave, Ms. Sutton received a certified letter in the

   mail terminating her as of July 24, 2017.

          56.     The letter advised Ms. Sutton that since she did not return to work in June, the

   company was treating her failure to return as a resignation and there were terminating the

   employment relationship.

          57.     Defendants’ reason for terminating Plaintiff was pre-textual.

          58.     Defendants’ reason for termination Plaintiff was manufactured, post hoc, after

   Plaintiff engaged in activities protected by the FMLA, ERISA, and the FCRA.

          59.     Ms. Sutton had a disability; she made the Defendants aware of this disability, and

   requested the paperwork to take FMLA leave for this disability.

          60.       At the time of her termination, Plaintiff was eligible for FMLA leave.

          61.       At the time of her termination, Plaintiff provided notice(s) to Defendants of her

   need for FMLA covered leave.

          62.       Plaintiff’s notice(s) for her need for leave was sufficient to alert Defendants that

   her request was for FMLA covered leave.

          63.       Plaintiff’s notice(s) for her need for FMLA covered leave was timely.

                                                    10
Case 9:19-cv-81060-XXXX Document 1 Entered on FLSD Docket 07/24/2019 Page 11 of 22



          64.            Plaintiff’s notice(s) for her need for FMLA covered leave complied with

   Defendant’s company policy, if any, regarding requests for time off.

          65.            Plaintiff suffered from a serious health condition as defined by the FMLA as her

   condition was:

                    a.        An illness, injury impairment, or physical or mental condition involving

                              inpatient care in a hospital;

                    b.        An illness, injury impairment, or physical or mental condition involving a

                              period of incapacity or subsequent treatment in connection with or

                              consequent to in patient care in a hospital;

                    c.        An illness, injury impairment, or physical or mental condition involving a

                              period of incapacity of more than three (3) days involving treatment two

                              or more times by a health care provider;

                    d.        An illness, injury impairment, or physical or mental condition involving a

                              regimen of continued treatment under supervision of a health care

                              provider; and/or

                    e.        An illness, injury impairment, or physical or mental condition requiring

                              multiple treatments for a condition that would likely result in a period in

                              capacity of more than three (3) consecutive calendar days in the absence

                              of medical intervention or treatment.

          66.            Plaintiff was, at all times relevant, a qualified employee as defined by the

   FMLA and the FCRA.

          67.            At all times relevant, Plaintiff provided Defendant with enough information so

   that Defendant could reasonably determine whether the FMLA and the FCRA applied to her

   need for time off work.

                                                         11
Case 9:19-cv-81060-XXXX Document 1 Entered on FLSD Docket 07/24/2019 Page 12 of 22



           68.      Defendants failed to provide Plaintiff with notice of her return to work date and

   interfered with her ability to manage her own leave.

           69.      Defendants’ termination of Plaintiff on July 24, 2017 interfered with her right to

   take available FMLA-covered leave.

           70.      Defendants’ termination of Plaintiff on July 24, 2017 interfered with her right to

   reinstatement to the same or similar position after taking available FMLA-covered leave.

           71.      Defendants’ termination of Plaintiff on July 24, 2017 was in retaliation for

   Plaintiff requesting to taking FMLA-covered leave.

           72.      Defendants’ termination of Plaintiff on July 24, 2017 was in retaliation for

   having complained actually taken FMLA covered leave.

           73.      Defendants’ termination of Plaintiff on July 24, 2017 was in retaliation for

   having requested a reasonable accommodation.

           74.      Defendants’ termination of Plaintiff on April 24, 2017 was designed to dissuade

   Plaintiff’s   coworkers   from      taking   FMLA-covered   leave   and/or    complaining    about

   discriminatory, harassing and hostile treatment.

           75.      Defendants’ termination of Plaintiff on July 24, 2017 was designed to dissuade

   Plaintiff’s coworkers from asserting their rights under the FCRA.

           76.      Defendants’ fired Plaintiff in whole or in part because of her disability(ies)

   and/or perceived disability(ies).

           77.      Defendants’ termination of Plaintiff on July 24, 2017 interfered with the rights

   afforded to Plaintiff by ERISA, the FMLA, and the FCRA.

           78.      Defendants’ decision to terminate Plaintiff was motivated, in whole or in part,

   by the likelihood that Plaintiff would need FMLA-covered leave in the future.



                                                      12
Case 9:19-cv-81060-XXXX Document 1 Entered on FLSD Docket 07/24/2019 Page 13 of 22



           79.       Defendants’ decision to terminate Plaintiff was motivated, in whole or in part,

   by the likelihood that Plaintiff would need FCRA covered leave in the future.

           80.       Defendants’ decision to terminate Plaintiff was motivated, in whole or in part,

   by Plaintiff’s exercising her rights under an employee benefit plan covered by ERISA (i.e. her

   need to seek medical treatment covered by her health insurance).

           81.       Plaintiff’s FMLA-covered absences and/or her likely need for future FMLA-

   covered leave was a substantial or motivating factor in Defendants’ decision to terminate her.

           82.       Plaintiff’s exercising of her rights to an employee benefit plan covered by

   ERISA and/or her likely need for future benefits under his ERISA-covered plan was a substantial

   or motivating factor in Defendants’ decision to terminate her.

           83.       Plaintiff’s disability/perceived disability was a substantial or motivating factor

   in Defendants’ decision to terminated her.

           84.       Defendants’ decision to terminate Plaintiff was not wholly unrelated to

   Plaintiff’s need for time off work under the FMLA.

           85.       Defendants’ decision to terminate Plaintiff was not wholly unrelated to

   Plaintiff’s exercising of her rights under an employee benefit plan covered by ERISA.

           86.       Defendants’ decision to terminate Plaintiff was not wholly unrelated to

   Plaintiff’s disability/perceived disability.

           87.       Plaintiff was entitled to FMLA-covered leave pursuant to 29 U.S.C.

   §2612(a)(1).

           88.       Defendants’ actions violate the provisions of 29 U.S.C. §2615(a).

           89.       Defendants’ actions violate the provisions of 29 U.S.C. §2614(a).

           90.       Defendants’ actions constitute interference with Plaintiff’s rights under the

   FMLA.

                                                    13
Case 9:19-cv-81060-XXXX Document 1 Entered on FLSD Docket 07/24/2019 Page 14 of 22



           91.      Defendants’ actions constitute retaliation in violation of Plaintiff’s rights under

   the FMLA.

           92.      Defendants’ actions constitute discrimination in violation of Plaintiff’s rights

   under the FMLA.

           93.      Defendants’ actions constitute discrimination in violation of Plaintiff’s rights

   under Section 510 of ERISA.

           94.      Defendants’ actions constitute interference with Plaintiff’s right to an employee

   benefit plan covered by ERISA.

           95.      Defendants’ actions constitute discrimination in violation of the FCRA.

           96.      Defendants’ actions constitute interference with Plaintiff’s rights under the

   FCRA.

           97.      Defendants’ actions constitute retaliation for requesting a reasonable

   accommodation under the FCRA.

           98.      Defendants’ actions were willful as Defendants knew or had reason to know

   that its actions violated federal law, yet Defendants acted wantonly or with reckless disregard for

   the law.

           99.      Defendants are liable for the actions of its managers and/or agents taken within

   the scope of their employment with Defendants and its related entities, including the decision to

   terminate Plaintiff.

           100.     Defendants’ actions, if left unchecked, will deter other employees from

   exercising their rights under ERISA, the FCRA and/or the FMLA which will in turn thwart the

   purposes of Congress in ensuring that a balance exists between work and healthy workers.



                                               COUNT I

                                                   14
Case 9:19-cv-81060-XXXX Document 1 Entered on FLSD Docket 07/24/2019 Page 15 of 22



                               INTERFERENCE WITH FMLA RIGHTS

             101.   Plaintiff re-alleges paragraphs 1 through 100 of the Complaint, as if fully set forth

   herein.

             102.   Plaintiff was, at tall time relevant, eligible for FMLA-covered leave.

             103.   Defendants were Plaintiff’s employer as defined by the FMLA.

             104.   At all times relevant hereto, Defendants interfered with Plaintiff’s right to take

   FMLA leave under the FMLA.

             105.   At all times relevant hereto, Defendants interfered with Plaintiff’s right to manage

   her own leave under the FMLA.

             106.   At all times relevant hereto, Defendants interfered with Plaintiff’s right to be

   reinstated to the same or similar position at the end of her FMLA leave.

             107.   At all times relevant hereto, Defendants’ interference with Plaintiff’s right to

   leave and reinstatement violated the FMLA.

             108.   At all times relevant hereto, Defendants’ interference with Plaintiff’s right to

   manage her own leave violated the FMLA.

             109.   Plaintiff suffered from a disability that also qualifies as a “serious health

   condition” within the meaning of the FMLA.

             110.   Plaintiff’s condition is “chronic” within the meaning of the FMLA.

             111.   Plaintiff was entitled to FMLA protected leave.

             112.   Defendants are subject to the requirements of the FMLA.

             113.   Plaintiff provided adequate notice of her serious health condition to Defendants.

             114.   Defendants are aware of Plaintiff’s serious health condition and her need for

   FMLA protected leave.

             115.   Plaintiff had not exhausted her entitlement to FMLA leave at the time.

                                                     15
Case 9:19-cv-81060-XXXX Document 1 Entered on FLSD Docket 07/24/2019 Page 16 of 22



          116.    Defendants failed to provide Plaintiff with notice of her return to work date.

          117.    Defendants terminated Plaintiff while she was out on a protected FMLA leave,

   and had approximately two weeks of FMLA leave left.

          118.    By terminating Plaintiff while on approved FMLA leave, Defendants interfered

   with Plaintiff’s right for leave, reinstatement, and to future FMLA benefits.

          119.    By failing to provide Plaintiff with notice of her return to work date, Defendants

   interfered with Plaintiff’s right to manage her own leave.

          120.    Plaintiff was denied benefits to which she was entitled under the FMLA.

          121.    As a result of Defendants’ intentional, willful and unlawful acts by interfering

   with Plaintiff’s rights pursuant to the FMLA, Plaintiff has suffered damages and incurred

   reasonable attorneys’ fees and costs.

          122.    Plaintiff is entitled to liquidated damages because Defendants cannot show that its

   violation of the FMLA was in good faith.

          123.    Defendants’ violation of the FMLA was willful, as its managers engaged in the

   above-described actions while knowing that same were impermissible under the FMLA.

          124.    Plaintiff demands a trial by jury.

          WHEREFORE Plaintiff, Tracey Sutton, respectfully requests entry of:

                  a.      judgment in her favor and against Defendants for their interference with

                          her rights under the FMLA;

                  b.      judgment in her favor and against Defendants for damages, including lost

                          earnings and benefits, reinstatement, front pay, and/or all actual monetary

                          losses suffered as a result of Defendants’ conduct;

                  c.      judgment in her favor and against Defendants for her reasonable attorneys’

                          fees and litigation expenses;

                                                       16
Case 9:19-cv-81060-XXXX Document 1 Entered on FLSD Docket 07/24/2019 Page 17 of 22



                    d.     judgment in her favor and against Defendants for liquidated damages

                           pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

                    e.     declaratory judgment that Defendants’ actions toward Plaintiff violate

                           Plaintiff’s rights under the FMLA; and

                    f.     an order granting such other and further relief as this Court deems just and

                           equitable under the circumstances of this case.

                                             COUNT II
                                         FMLA RETALIATION

             125.   Plaintiff re-alleges paragraphs 1 through 100 of the Complaint, as if fully set forth

   herein.

             126.   At all times relevant hereto, Defendants retaliated against Plaintiff, at least in part

   because Plaintiff wished to exercise her right or attempted to exercise her right to take leave from

   work that was protected under the FMLA.

             127.   With actual knowledge of Plaintiff’s need for leave, disability and serious health

   condition, Defendants terminated Plaintiff’s employment while she was still on FMLA leave,

   and before her FMLA leave was exhausted.

             128.   At all times relevant hereto, Defendants retaliated against Plaintiff in violation of

   the FMLA.

             129.   As a result of Defendants’ intentional, willful and unlawful acts of retaliating

   against Plaintiff for exercising her rights pursuant to the FMLA, Plaintiff has suffered damages

   and incurred reasonable attorneys’ fees and costs.

             130.   Because Defendants cannot prove that their violation of the FMLA was in good

   faith, Plaintiff is entitled to liquidated damages.




                                                         17
Case 9:19-cv-81060-XXXX Document 1 Entered on FLSD Docket 07/24/2019 Page 18 of 22



             131.   Defendants’ violation of the FMLA was willful, as its managers / human resource

   personnel engaged in the above-described actions while knowing that same were impermissible

   under the FMLA.

             WHEREFORE, Plaintiff, Tracey Sutton, respectfully requests entry of:

                    a.     judgment in her favor and against the Defendants for violation of the anti-

                           discrimination/anti-retaliation provisions of the FMLA;

                    b.     judgment in her favor and against the Defendants for damages, including

                           lost earnings, reinstatement, front pay, and/or all actual monetary losses

                           suffered as a result of Defendants’ conduct;

                    c.     judgment in her favor and against the Defendants for her reasonable

                           attorneys’ fees and litigation expenses;

                    d.     judgment in her favor and against Defendants for liquidated damages

                           pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

                    e.     declaratory judgment that Defendants’ actions toward Plaintiff violate

                           Plaintiff’s rights under the FMLA; and

                    f.     an order granting such other and further relief as this Court deems just and

                           equitable under the circumstances of this case.

                                COUNT III
    UNLAWFUL DISCRIMINATION/RETALIATION/ FAILURE TO ACCOMMODATE
      IN VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT (Fla. Stat. 760 et. seq.)

             132.   Plaintiff re-alleges paragraphs 1 through 100 of the Complaint, as if fully set forth

   herein.

             133.   Plaintiff’s conditions substantially limited one or more of Plaintiff’s major life

   activities. Plaintiff’s condition was a disability or handicap as defined by the FCRA.



                                                     18
Case 9:19-cv-81060-XXXX Document 1 Entered on FLSD Docket 07/24/2019 Page 19 of 22



          134.    Plaintiff was qualified to perform the essential functions of her job, with or

   without reasonable accommodation.

          135.    Plaintiff requested a reasonable accommodation.

          136.    Defendants’ are aware of Plaintiff’s disability, and/or regarded Plaintiff as

   disabled because of her disability.

          137.    Defendants terminated Plaintiff on the basis of her disability or because

   Defendants regarded Plaintiff as disabled because of her disability in violation of the FCRA.

          138.    Further, Defendants terminated Plaintiff in retaliation for having requested a

   reasonable accommodation.

          139.    Additionally, Defendants failed to reasonably accommodate Plaintiff, and further

   failed to engage in the necessary deliberative process.

          140.    As a result of Defendants’ conduct set forth above, Plaintiff is entitled to

   compensation for any and all lost wages and benefits, compensatory damages, and reasonable

   attorney’s fees and costs.

          141.    Defendants engaged in discrimination, retaliation, and failure to accommodate

   Plaintiff with malice and reckless indifference to Plaintiff’s rights under the FCRA.

          142.    Plaintiff suffered emotional pain and mental anguish as a direct result of

   Defendants’ unlawful discrimination.

          143.    Plaintiff has suffered pecuniary losses as a direct result of Defendants’ unlawful

   discrimination and retaliation.

          144.    As a result of Defendants’ unlawful discrimination and retaliation Plaintiff has

   suffered and continues to suffer damages.

          145.    Plaintiff demand trial by jury.

          WHEREFORE, Plaintiff, Tracey Sutton, respectfully requests entry of:

                                                    19
Case 9:19-cv-81060-XXXX Document 1 Entered on FLSD Docket 07/24/2019 Page 20 of 22



                    a.        judgment in her favor and against Defendants for violation of the anti-

                              discrimination/anti-retaliation/accommodation provisions of the FCRA;

                    b.        judgment in her favor and against Defendants for economic damages,

                              including lost earnings, reinstatement, front pay, and/or all actual

                              monetary losses suffered as a result of Defendants’ conduct;

                    c.        judgment in her favor and against Defendants for noneconomic damages,

                              including but not limited to, pain, suffering, mental anguish, emotional

                              distress, and/or loss of enjoyment of life suffered as a result of

                              Defendants’ conduct.

                    d.        judgment in her favor and against Defendants for her reasonable attorneys’

                              fees and litigation expenses;

                    e.        judgment in her favor and against Defendants for punitive damages;

                    f.        declaratory judgment that Defendants’ practices toward Plaintiff violate

                              Plaintiff’s rights under the FCRA; and

                    g.        an order granting such other and further relief as this Court deems just and

                              equitable under the circumstances of this case.

                                                  COUNT VI
                                  VIOLATION OF SECTION 510 ERISA

             146.   Plaintiff re-alleges paragraphs 1 through 100 of the Complaint, as if fully set forth

   herein.

             147.        Defendants provided Plaintiff with an employee welfare plan as defined by 29

   U.S.C. §1002(a), specifically health insurance.

             148.        Beginning in 2008 and continuing until her unlawful termination, Plaintiff was

   enrolled in the benefits provided under the company’s health insurance plan.

                                                       20
Case 9:19-cv-81060-XXXX Document 1 Entered on FLSD Docket 07/24/2019 Page 21 of 22



           149.      Plaintiff’s supervisors and human resources were aware that Plaintiff needed to

   have surgery, follow up doctor appointments and physical therapy.

           150.      Defendants knew or should have known that Plaintiff’s utilization of her

   employee benefit plan would continue, particularly since she requested FMLA leave to undergo

   surgery and follow up care.

           151.      Defendants retaliated/discriminated against Plaintiff by terminating her

   employment.

           152.      Defendants interfered with Plaintiff’s right to exercise her ERISA-covered

   employee benefit plan.

           153.      Defendants’ termination of Plaintiff was designed, in part, to discourage other

   employees from taking sick days and/or filing claims under their employee benefit plans.

           154.      Defendants fired Plaintiff, in whole or in part, because Defendant did not wish

   to bear the costs of Plaintiff’s healthcare.

           155.      Defendants interfered with Plaintiff’s right to obtain medical care.

           156.      Defendants discriminated against and discharged Plaintiff for exercising her

   right to medical care under the company’s employee benefit plan.

           157.      Defendants fired Plaintiff in violation so 29 U.S.C. § 1140.

           WHEREFORE, Plaintiff Tracey Sutton hereby demands entry of judgment in her favor

   and against Defendants, for any and all equitable and legal relief available including but not

   limited to payment of all medical bills, economic and non-economic damages, statutory

   damages, reinstatement and back pay as required by ERISA, as well as payment of her attorneys’

   fees and costs pursuant to 29 U.S.C. § 1132(g).




                                                     21
Case 9:19-cv-81060-XXXX Document 1 Entered on FLSD Docket 07/24/2019 Page 22 of 22



                                           JURY DEMAND

         Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.

         Dated this 24th day of July 2019.

                                                Respectfully submitted,

                                                MORGAN & MORGAN, P.A.
                                                s/Paul M. Botros
                                                Paul M. Botros, Esquire
                                                FL Bar No.: 063365
                                                8151 Peters Road
                                                Suite 4000
                                                Plantation, FL 33324
                                                Tel: 954-318-0268
                                                Fax: 954-327-3017
                                                pbotros@forthepeople.com




                                                   22
